ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
AMEC Foster Wheeler                           )      ASBCA No. 61522
                                              )
Under Contract No. W912HP-l l-D-0006          )

APPEARANCE FOR THE APPELLANT:                        Richard B. Oliver, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     John P. Kassebaum, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Charleston

                                ORDER OF DISMISSAL

        The Board docketed this appeal on 12 February 2018. By letter dated 26 March 2018,
prior to appellant filing its complaint, appellant requested to withdraw its appeal. The
government does not object. Accordingly, this appeal is dismissed from the Board's docket
without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA 135,343 at 173,464.

       Dated: 29 March 2018



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61522, Appeal of AMEC Foster Wheeler, rendered
in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals